Quillian, Presiding Judge.
The defendant appeals his conviction for arson in the first degree. Held:
1. In 53807 the defendant contends the court erred in failing to grant bail. The defendant’s petition for bail had been remanded to the trial judge by this court for a hearing pursuant to Birge v. State, 238 Ga. 88 (230 SE2d 895). After remand, the trial judge, acting in compliance with our directive, applied the principles of Birge, supra, and denied bail. We find no errors of law in his ruling.
2. In 53806 the defendant enumerates as error the failure to try him within the time specified in Code § 70-402. It is argued that after reversal by this court in Baldwin v. State, 137 Ga. App. 32 (223 SE2d 10), the state violated the Code section by not trying the defendant within the next term after receipt of the remittitur.
In view of the showing made in this regard and Code § 70-404, we find no merit in this contention.
3. The defendant’s enumeration of error complaining that a witness should not have been allowed to testify because of his omission from the original list of witnesses is without merit. Knowledge of the investigating officer is not imputable to the district attorney. Evans v. State, 227 Ga. 571, 576 (181 SE2d 845); Scott v. State, 230 Ga. 413, 414 (1) (197 SE2d 338); Mahar v. State, 137 Ga. App. 116, 121 (3) (223 SE2d 204).
4. "When a trial judge has made a determination as to the voluntariness of a confession after a suppression hearing, such determination must be accepted by the appellate courts unless his decision is clearly erroneous.” Gibbs v. State, 235 Ga. 480, 483 (220 SE2d 254).
5. "A sentence is not cruel and inhumane within the constitutional inhibition so long as it is within the statutory limit.” Bearden v. State of Georgia, 122 Ga. App. 25 (1) (176 SE2d 243). Accord, Kincaid v. State, 137 Ga. App. 138, 140 (4) (223 SE2d 152); Watkins v. State, 138 Ga. App. 160, 161 (225 SE2d 739); Dixon v. State, 231 Ga. 33 *759(8) (200 SE2d 138); Goughf v. State, 232 Ga. 178, 182 (3) (205 SE2d 844); Jones v. State, 232 Ga. 771, 776 (208 SE2d 825).
Argued May 9, 1977
Decided June 14, 1977
Rehearing denied July 8, 1977.
Benjamin Zeesman, for appellant.
D. E. Turk, District Attorney, for appellee.
6. The remaining enumerations of error are without merit.

Judgments affirmed.


Shulman and Banke, JJ., concur.